Citation Nr: 1640190	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  14-28 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial increased disability rating in excess of 10 percent prior to May 26, 2009, 30 percent prior to February 27, 2010, 10 percent prior to May 26, 2014, and 30 percent from May 26, 2014, for coronary artery disease (CAD), status post myocardial infarction and stents.

2. Entitlement to an effective date prior to April 20, 2006 for the grant of service connection CAD. 

3. Entitlement to special monthly compensation (SMC) for the purpose of entitlement to retroactive benefits prior to May 26, 2009, and from February 27, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems, in addition to the paper file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to an extraschedular rating for CAD, status post myocardial infarction and stents, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1. Prior to May 26, 2009, the Veteran's CAD, status post myocardial infarction and stents, did not show workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

2. From May 26, 2009, to February 26, 2010, the Veteran's CAD, status post myocardial infarction and stents, did not result in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

3. From February 27, 2010, to May 25, 2014, the Veteran's CAD, status post myocardial infarction and stents, did not show workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

4. From May 26, 2014, the Veteran's CAD, status post myocardial infarction and stents, did not result in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

5. The earliest inferred claim of entitlement to service connection for a heart attack was received on April 20, 2006; there is no unadjudicated claim, informal claim or intent to reopen the claim of entitlement to service connection for CAD which was received by VA prior April 20, 2006.

6. The earliest date on which VA may construe the Veteran's claim of entitlement to service connection for CAD is April 20, 2006.  

7. Prior to May 26, 2009, the Veteran was in receipt of TDIU based on his service-connected posttraumatic stress disorder (PTSD), and his remaining service-connected disabilities of bilateral hearing loss (40 percent disability rating), CAD (10 percent disability rating), tinnitus (10 percent disability rating), and bilateral pes planus (noncompensable disability rating), are ratable as 50 percent disabling when combined.

8. From February 27, 2010, to May 25, 2014, the Veteran was in receipt of TDIU based on his service-connected PTSD, and his remaining service-connected disabilities of bilateral hearing loss (40 percent disability rating), CAD (10 percent disability rating), tinnitus (10 percent disability rating), and bilateral pes planus (noncompensable disability rating), are ratable as 50 percent disabling when combined.

9. From May 26, 2014, the Veteran is in receipt of TDIU based on his service-connected PTSD, and his remaining service-connected disabilities of bilateral hearing loss (40 percent disability rating), CAD (30 percent disability rating), tinnitus (10 percent disability rating), and bilateral pes planus (noncompensable disability rating), are ratable as 60 percent disabling when combined.


CONCLUSIONS OF LAW

1. From April 20, 2006, when service connection became effective, until May 25, 2009, the criteria for a rating in excess of 10 for the Veteran's CAD, status post myocardial infarction and stents, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005 (2015).

2. From May 26, 2009, to February 26, 2010, the criteria for a rating in excess of 30 percent for the Veteran's CAD, status post myocardial infarction and stents, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);     38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005 (2015).

3. From February 27, 2010, to May 25, 2014, the criteria for a rating in excess of 10 percent for the Veteran's CAD, status post myocardial infarction and stents, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014);     38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005 (2015).

4. Since May 26, 2014, the criteria for a rating in excess of 30 percent for the Veteran's CAD, status post myocardial infarction and stents, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, Diagnostic Code 7005 (2015).

5. The criteria for an effective date prior to April 20, 2006, for the award of service connection for CAD, status post myocardial infarction and stents, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. § 3.400 (2015).

6. Prior to May 26, 2009, the criteria for SMC under 38 U.S.C.A. § 1114 (s) are not met.  38 U.S.C.A. § 1114(s); 38 C.F.R. §§ 3.350.

7. From February 27, 2010, to May 25, 2014, the criteria for SMC under 38 U.S.C.A. § 1114 (s) are not met.  38 U.S.C.A. § 1114(s); 38 C.F.R. §§ 3.350.

8. From May 26, 2014, the criteria for special monthly compensation at the housebound rate have been met.  38 U.S.C.A. §§ 1114 (s), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA),VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's claims arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for these claims. 

VA must also make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless files.  The Veteran has not referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded a VA examination in January 2011 for his claim for an initial increased disability rating for CAD.  The opinions provided in connection with the examination involved a thorough review of the claims file and were supported by a sufficient rationale.  Therefore, the Board finds that the report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

The Board notes that neither the Veteran nor his representative has alleged a worsening of the CAD since the last VA examination.  Moreover, the evidence of record does not suggest worsening since the last VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims decided herein.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal. See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims decided herein such that the essential fairness of the adjudication is not affected.

II. The Claim for an Initial Increased Disability Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). Separate diagnostic codes identify the various disabilities.

 The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.         38 C.F.R. § 4.7 (2015).

The Veteran's CAD is assigned a rating under Diagnostic Code 7005.  38 C.F.R. 
 § 4.104, Diagnostic Code 7005.  Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (CAD), and requires documented coronary artery disease. 

Under Diagnostic Code 7005, a 10 percent rating is warranted for arteriosclerotic heart disease (CAD) resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required.  Id.  

A 30 percent rating is warranted for arteriosclerotic heart disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id. 

A 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

Finally, a 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, to include the Veteran's Virtual VA and VBMS eFolders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not always accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the Veteran's service-connected CAD has been staged (10 percent prior to May 26, 2009, 30 percent prior to February 27, 2010, 10 percent prior to May 26, 2014, and 30 percent from May 26, 2014), each period will be discussed separately. 

Prior to May 26, 2009

Turning to the evidence of record, the Veteran was hospitalized in May 2005 at the Covenant Health Systems for an inferior myocardial infarction where two stents were placed.  Ejection fraction was around 50 to 60 percent.  He was discharged with several medications.  

Dr. P. Nguyen, the Veteran's private physician, submitted records indicating that myocardial infarction was diagnosed in the Veteran.  The Veteran complained of chest pain and was taking atenolol daily.  EKGs from May to July 2005 indicate normal sinus rhythm, some Q-waves, and no acute changes.  Cardiovascular examination demonstrated no lifts, heaves, murmurs, rubs, or ectopy.  

In July 2005, the Veteran was treated for angina symptoms but there were no complaints of chest pain, dyspnea, or dizziness.  The Veteran had normal sinus rhythm with a rate of 51 and no acute changes.  

According to the VA treatment records, in May 2006 the Veteran reported chest tightness or discomfort when he becomes aggravated or anxious, but it was not severe or frequent.  He has some shortness of breath.  The Veteran denied orthopnea, paroxysmal nocturnal dyspnea, edema, syncope, or palpitations.  An examination of the heart was regular without gallop or murmur.  VA treatment records indicate the Veteran has been diagnosed with coronary artery disease.  In September 2006, the Veteran underwent a Persantine-thallium stress test where a small proximal PDA infarction without ischemia was noted.  He also had normal resting systolic function with an ejection fraction of 68 percent.  The  Veteran denied any significant chest pains.  He had some fleeting sharp pains that last for less than a second which occurred once or twice a month.  He has no other chest pain or shortness of breath.  

In December 2008, the Veteran denied chest pain, shortness of breath, or palpitation.  A physical examination showed the S1 and S2 were crisp without rubs, murmurs, or gallops.  

Based on the evidence above, prior to May 26, 2009, the severity of the Veteran's CAD is not such that a disability rating in excess of 10 percent is warranted.  The evidence does not show workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Thus, a 30 percent disability rating or higher cannot be assigned for the period prior to May 26, 2009.  38 C.F.R. § 4.104, Diagnostic Code 7005.

From May 26, 2009, to February 26, 2010

According to the evidence of record, on May 26, 2009, the Veteran underwent an echocardiogram where the ejection fraction was calculated at 70 to 75 percent which was normal, left ventricle dilation, normal contractility of the different walls of the left ventricle, borderline left ventricular hypertrophy, and mild 1+ tricuspid insufficiency.  

Here, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly contemplates the level of severity contemplated by a 60 percent rating at any time during this period.  The Veteran's symptoms did not result in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  As the Veteran does not meet the criteria for a 60 percent rating, a 100 percent rating is also not met.  Therefore, the Board finds that an increased rating in excess of 30 percent for CAD is not warranted.  Id.

From February 27, 2010, to May 25, 2014

According to a February 27, 2010 VA treatment record, an electrocardiogram and cardiac enzymes did not reveal any etiology suggesting a cardiac source.  An x-ray showed mild cardiomegaly but no definite infiltrate.  VA treatment records from June 2010 to November 2010 indicate no evidence of chest pain and an examination of the heart showed regular rate and rhythm and without S3, S4, or murmurs.  There was also no evidence of congestive heart failure. 

In January 2011, the Veteran underwent a VA heart examination where it was noted that the Veteran's treatment plan included taking continuous medication for his heart condition and he did not have congestive heart failure.  There was no evidence of cardiac hypertrophy or dilatation.  The left ventricular ejection fraction was 66 percent.  The VA examiner determined that the Veteran's heart condition impacted the his ability to work due to lack of stamina, fatigue, dizziness, and he is unable to perform his job as an automobile mechanic. 

VA treatment records from November 2011 to January 2014 show no evidence of chest pain, palpitations or dyspnea on exertion.   It was also noted that the Veteran's CAD was stable and he was on the appropriate medication.  The Veteran also did not have any symptoms.  

Based on the evidence above, from February 27, 2010, to May 25, 2014, the severity of the Veteran's CAD is not such that a disability rating in excess of 10 percent is warranted.  The evidence does not show workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Thus, a 30 percent disability rating or higher cannot be assigned for the period from February 27, 2010, to May 25, 2014.  38 C.F.R. § 4.104, Diagnostic Code 7005.

From May 26, 2014

According  to a July 2014 VA treatment record, the Veteran reported experiencing brief chest pain.  He stated he had chest tightness lasting one minute to five minutes.  He stated he had fatigue due to his back pain.  An echocardiogram conducted on May 26, 2014, showed left ventricular dilation with diastolic dimension of 60 mm, normal ejection fraction estimated in the 70 to 75 range, normal contractility of the different walls of the left ventricle, borderline left ventricular hypertrophy, and mild 1+ tricuspid insufficiency.  

Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall disability picture more nearly contemplates the level of severity contemplated by a 60 percent rating at any time during this period as there is no evidence that the Veteran's CAD resulted in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Here, there is evidence of cardiac hypertrophy and dilatation on electrocardiogram.  As the Veteran does not meet the criteria for a 60 percent rating, a 100 percent rating is also not met.  Therefore, the Board finds that an increased rating in excess of 30 percent for CAD is not warranted.  Id.

Furthermore, the Board finds that extraschedular consideration is warranted for this issue.  Therefore, it shall be discussed below in the REMAND section.

III. The Claim for an Earlier Effective Date

In this case, the Veteran has asserted that he is entitled to an effective date earlier than April 20, 2006, for the grant of service connection for CAD.  Specifically, the Veteran claimed his effective date should be March 23, 1970, the day after separation from service as his condition stemmed from his exposure to Agent Orange during his military service.  As explained further below, the Board finds that an earlier effective date is not warranted. 

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  It is settled law that the effective date for the grant of service connection following a final decision is the date of the reopened claim.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("the Court thus holds that the effective date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monthly benefits no earlier than the date that the claim for reopening was filed").  In the Sears case, the Court explained that the statutory framework did not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  The Court explained that the term, new claim, as it appeared in 38 C.F.R. § 3.400(q), means a claim to reopen a previously and finally decided claim. 

In order for a veteran to be awarded an effective date based on an earlier claim, he or she has to show clear and unmistakable error (CUE) in the prior denial of the claim.  38 C.F.R. §§ 3.104(b), 3.105(a); Flash v. Brown, 8 Vet. App. 332, 340 (1995).  However, in this case, the issue of CUE in a specific, prior RO decision has not been raised by the Veteran or his representative, and, therefore, it is not before the Board at this time.

In addition, another exception applies when evidence, other than service treatment records, is received in the appeal period following the earlier disallowance, resulting in a later grant of service connection.  In that situation, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  However, this provision is not applicable to this case, as new and material evidence was not received within one year of a prior disallowance.

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35   (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

In this case, the RO interpreted a Social Security Disability Report, submitted by the Veteran on April 20, 2006, as an inferred claim for a heart attack.  According to the report, the Veteran was treated for a heart attack in May 2005.  

A careful review of the evidentiary record does not reflect any claim, formal or informal, requesting or evidencing a belief in entitlement to the benefit prior to April 20, 2006.  Subsequently, in December 2010, the Veteran submitted a formal claim for entitlement to service connection for ischemic heart disease due to Agent Orange which was granted by the RO in April 2011.  An effective date of April 20, 2006, the date of an inferred claim was established.  

The Board has carefully considered the Veteran's statements in support of the claim.  However, the evidence provides no legal basis for an earlier effective date.  Although the Veteran claims the effective date should be March 23, 1970, the day following separation from service as his CAD was incurred during service, here the governing regulations dictate that the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).   Under the facts of this case, the effective date of service connection for CAD can be no earlier than April 20, 2006, the date of an inferred claim.  Id.  As stated, the Board is bound by governing legal authority.  An effective date earlier than April 20, 2006, for the grant of service connection for CAD must be denied.

In reaching this decision the Board has considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim and this doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

IV. The Claim for SMC

Special monthly compensation is payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. §  1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010). 

Here, the Veteran is service connected for PTSD, assigned a 70 percent disability rating from May 30, 2006; bilateral hearing loss, assigned a 20 percent disability rating from August 23, 2004, and 40 percent from October 22, 2008; CAD, status post myocardial infarction and stents, assigned a 10 percent disability rating from April 20, 2006, 30 percent from May 26, 2009, 10 percent from February 27, 2010, and 30 percent from May 26, 2014; tinnitus, assigned a 10 percent disability rating from August 23, 2004; and bilateral pes planus, assigned a noncompensable disability rating from August 23, 2004.

Furthermore, the Board notes that the Veteran has been granted TDIU solely due to his PTSD.  
Although the PTSD disability has not been rated as 100 percent pursuant to the General Rating Schedule, for SMC purposes this disability satisfies the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293   (2008). 

Therefore, the Board now turns to its attention to whether SMC has been met for the periods prior to May 26, 2009, and after February 27, 2010.  

Prior to May 26, 2009, the Veteran was service connected for bilateral hearing loss at 40 percent disability rating from October 22, 2008, CAD at 10 percent disability rating, tinnitus at 10 percent disability rating, and bilateral pes planus at a noncompensable disability rating.  During this period, the total for these additional service-connected disabilities, separate from the PTSD, is 51 percent.  Rounding down, the 51 percent combined evaluation of the Veteran's service-connected disabilities, separate from the PTSD, is 50 percent, prior to May 26, 2009. 

Based on the above calculations, the Veteran does not meet the requirements of 38 U.S.C.A. § 1114(s).  While his PTSD is rated as total, he does not have additional disabilities independently rated at 60 percent or more.  His additional service-connected disabilities are only rated 50 percent in combination.  Because the Veteran does not meet the threshold requirement, his claim of entitlement to SMC under the provisions of 38 U.S.C.A. § 1114(s) is denied for this period.

As of February 27, 2010, the Veteran's service-connected CAD is rated at 10 percent from February 27, 2010, and has been increased to 30 percent from May 26, 2014.  The Board finds that from February 27, 2010, to May 25, 2014, the Veteran does not meet the requirements for a grant of SMC.  During this period, the Veteran's disability ratings of the service-connected disabilities, other than PTSD, have not increased from the assigned disability ratings prior to May 26, 2009.  Therefore, for the same reason the Veteran has not met the requirements for SMC prior to May 26, 2009, he has not met the requirements for SMC from February 27, 2010, to May 25, 2014.

However, as noted above, the Veteran has been granted a 30 percent disability rating for his service-connected CAD from May 26, 2014.  This rating in addition to the 40 percent disability rating for bilateral hearing loss, a 10 percent disability rating for tinnitus, and a noncompensable disability rating for bilateral pes planus results in a combined rating of 62 percent.  Therefore, when rounded down, the 62 percent combined evaluation of the Veteran's service-connected disabilities, separate from the PTSD, is 60 percent, as of May 26, 2014. 

In light of the above and pursuant to VA"s "well-established" duty to maximize a claimant's benefits, the Board finds that the Veteran is entitled to an award of SMC effective May 26, 2014.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280   (2008) (finding that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  Thus, in light of the Court's decisions in Bradley and in Buie, entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) is granted, effective May 26, 2014.


ORDER

Entitlement to an initial increased disability rating in excess of 10 percent prior to May 26, 2009, for CAD, status post myocardial infarction and stents, is denied.

Entitlement to an initial increased disability rating in excess of 30 percent from May 26, 2009, to February 26, 2010, for CAD, status post myocardial infarction and stents, is denied.

Entitlement to an initial increased disability rating in excess of 10 percent from February 27, 2010, to May 25, 2014, for CAD, status post myocardial infarction and stents, is denied.

Entitlement to an initial increased disability rating in excess of 30 percent from May 26, 2014, for CAD, status post myocardial infarction and stents, is denied.

Entitlement to an earlier effective date prior to April 20, 2006 for the grant of service connection for CAD is denied.

Entitlement to SMC for the purpose of entitlement to retroactive benefits prior to May 26, 2009, is denied.

Entitlement to SMC for the purpose of entitlement to retroactive benefits from February 27, 2010, to May 25, 2014, is denied.

Entitlement to SMC for the purpose of entitlement to retroactive benefits prior to from May 26, 2014, is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Unfortunately, remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

The Board has found the Veteran is not entitled to a schedular rating in excess of 10 percent prior to May 26, 2009, 30 percent prior to February 27, 2010, 10 percent prior to May 26, 2014, and 30 percent from May 26, 2014, for his service-connected CAD, status post myocardial infarction and stents.  However, the evidence of record reasonably raises a claim that he is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) due to the unusual impairment that this disability caused his occupation.  Specifically, the January 2011 VA examiner determined that the Veteran's heart condition impacted his ability to work due to lack of stamina, fatigue, and dizziness, and he was unable to perform his job as an automobile mechanic.
 
The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Nevertheless, the Board must specifically adjudicate whether to refer a case for extraschedular evaluation and assignment of an extraschedular rating by the Under Secretary for Benefits or Director of the Compensation Service when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  In this case, the Board finds that the record does warrant referral for extraschedular consideration, and a remand is required for such action.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claim for an extra-schedular initial rating for CAD, status post myocardial infarction and stents, to the Under Secretary for Benefits or the Director, Compensation Service, for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b)(1).

2. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


